Writ of Mandamus Denied; Opinion issued April 5, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00258-CV

              IN RE CHRIS L. GILBERT AND GLENN E. JANIK, Relators

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-00621-D

                              MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                  Opinion by Justice Bridges
       Relators contend the trial judge erred in granting certain sanctions against relators. The

facts and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relators have not shown they are entitled to the relief requested.

See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relators’ petition for writ of mandamus.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE



130258F.P05